DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claim 1, canceled Claims 3, 10, and 17, withdrawn Claims 18-19, and new Claims 20-25 in the response filed on 6/1/2022. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-2, 4-9, 11-16, and 20-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite compounds BL-1 to BL-13.  Compounds BL-1 to BL-9 recite “n” in the chemical formulas, wherein “n” is undefined.  For the purpose of examining prior art, “n” represents an integer of 1 or more (Please see paragraph [0045] in Applicant’s published application).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 20, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lou, Chunhui, et al. “Toughening Epoxy Resin with Blocked Isocyanate Containing Soft Chain.” Journal of Applied Polymer Science, vol. 132, no. 4, 2014 (“Lou et al.”).
With regards to Claims 1 and 2, Lou et al. teaches a curing agent comprising a series of imidazole (MI) blocked 2,4-toluene diisocyanate (TDI) with polyethylene glycol (PEG-400) (Abstract), which has a structure of 

    PNG
    media_image1.png
    151
    660
    media_image1.png
    Greyscale
(please see the provided structure from STN database).  
Therefore, Lou et al. teaches a curing agent comprising a compound represented by General Formula 1, x represents a substituted or unsubstituted imidazolyl group, Z represent an m-valent organic group, and m represent an integer of 2 or more. 
	The limitation(s) “a curing agent for a magnetic recording medium" is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  

	With regards to Claim 20, Lou et al. teaches the organic group represented by Z includes one or more divalent groups represented by -NH-C(=O)-O- (Please see the chemical structure above).  

With regards to Claim 21, Lou et al. teaches the organic group represented by Z, an arylene group or a cycloalkylene group included in this organic group is directly bonded to an adjacent nitrogen atom or bonded to an adjacent nitrogen atom through an alkylene group (except the cycloalkylene group) (Please see the chemical structure above). 

Claims 1, 2, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013026256 (“Kano”).
Kano teaches a curing agent comprising a compound represented by:

    PNG
    media_image2.png
    323
    344
    media_image2.png
    Greyscale

Therefore, Kano teaches a curing agent comprising a compound represented by General Formula 1, x represents a substituted or unsubstituted pyrazolyl group, Z represent an m-valent organic group, and m represent an integer of 2 or more (Abstract and Pages 5, 9-11, and 34 in the provided machine English translation document). 
The limitation(s) “a curing agent for a magnetic recording medium" is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 9, 11-13, 16, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. as applied to Claim 1 above, and further in view of US Patent No. 3689317 (“Akashi et al.”).
With regards to Claims 4-6, Lou et al. teaches a composition comprising the claimed curing agent (1st ¶ under INTRODUCTION). 
The limitation(s) “a composition for a magnetic recording medium" is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  
Lou et al. does not teach a composition further comprising a ferromagnetic powder and a binding agent. 
However, Akashi et al. teaches a composition comprising a ferromagnetic powder, a binding agent including an active hydroxy group, and a curing agent (Col. 1: Lines 28-31 and 62-66, Col. 2: Lines 9-14, 25-26, 38-39, and 61-70, Col. 3: Lines 16-25, and Col. 5: Lines 47-53).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Lou et al.’s curing agent be applied in Akashi et al.’s composition and/or form a composition comprising a ferromagnetic powder, binding agent, and Lou et al.’s curing agent to provide a composition with excellent mechanical strength/toughness and durability (Abstract of Lou et al. and Col. 1: Lines 67-70 in Akashi et al.).  

With regards to Claims 11, the prior art of record teaches a composition as set forth above.  
Lou et al. does not explicitly teach a magnetic recording medium. 
However, Akashi et al. teaches a magnetic recording medium comprising a non-magnetic support and a magnetic layer provided on the non-magnetic support, wherein the magnetic layer is a cured layer obtained by curing a composition (Col. 1: Lines 28-31 and 62-66, Col. 2: Lines 9-14, 25-26, 38-39, and 61-70, Col. 3: Lines 16-25, and Col. 5: Lines 47-53).  It would have been obvious to one of ordinary skill in the art to use the prior art’s composition in a magnetic layer in a magnetic recording medium in order to obtain a magnetic recording medium with excellent mechanical strength/toughness and durability (Abstract of Lou et al. and Col. 1: Lines 67-70 of Akashi et al.).  

With regards to Claims 12 and 13, please see rejected Claims 5 and 6 above. 

With regards to Claims 9 and 16, please see rejected Claim 2 above.

With regards to Claims 23 and 24, please see rejected Claims 20 and 21 above. 

Claims 4-6, 9, 11-13, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kano as applied to Claim 1 above, and further in view of US Pub. No. 20140352776 (“Horie et al.”) and JP 04-003313 (“Ideno et al.”).
With regards to Claims 4-6 and 11-13, Kano teaches a composition comprising the claimed curing agent (Abstract and Pages 5, 9-11, and 34 in the provided machine English translation document).
While Kano’s composition is used as a backsheet for a solar cell, Kano and is open to having other components in its composition depending on the application, including a binding agent with an active hydroxy group (Abstract and Pages 10-11 in the provided machine English translation document).
Kano does not teach its composition comprising ferromagnetic powder and the claimed magnetic recording medium with the nominal layers. 
As disclosed by Horie et al., materials used for solar cell backsheet/solar cell are also known to be used in magnetic recording media (Abstract and [0002]).  In that regard, Ideno et al. teaches a magnetic recording medium comprising a non-magnetic support and a magnetic layer provided on the non-magnetic support, wherein the magnetic layer is a cured layer and comprises a ferromagnetic powder, a binding agent including an active hydroxy group, and a curing agent (Abstract, Claim 2, and Pages 3 and 4 in the provided machine English translation).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Kano’s curing agent be applied in a magnetic layer of a magnetic recording medium in order to provide said layer with excellent adhesion and desirable pot life (Abstracts of Kano and Ideno et al.). 

With regards to Claims 9 and 16, please see rejected Claim 2 above. 

With regards to Claim 25, please see rejected Claim 22 above. 
Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. in view of Akashi et al. as applied to Claim 4 above, and further in view of JP 10334448 (“Sasaki”).
-AND-
Claims 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kano, Horie et al., and Ideno et al. as applied to Claim 4 above, and further in view of JP 10334448 (“Sasaki”). 
The prior art of record does not specifically teach all the claimed particulars of the magnetic substance.  
However, Sasaki teaches a magnetic recording medium comprising a magnetic layer, wherein the magnetic layer comprises a ferromagnetic powder, a binding agent, and a curing agent (Abstract, Fig. 1, and Pages 4, 7, and 14 in the machine English translation).  Sasaki‘s ferromagnetic powder is a ferromagnetic hexagonal ferrite powder with an average particle size of 300-900Å ([0083] and Pages 14 and 15).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the claimed magnetic substance be a ferromagnetic hexagonal ferrite powder with an average particle size of 30-50 nm in order for the prior art of record obtain desirable magnetic properties, such as a high coercive force, suitable in magnetic recording mediums (Pages 14 and 15). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785





/Holly Rickman/Primary Examiner, Art Unit 1785